Citation Nr: 1135454	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for a chronic cervical muscle strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for cephalgia, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson,  attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The June 2005 rating decision denied a rating in excess of 20 percent for the Veteran's cervical muscle strain and denied a rating in excess of 10 percent for the Veteran's cephalgia.  The Veteran perfected an appeal of these claims to the Board in February 2006.  

In April 2006, the Veteran testified at a personal hearing via videoconference before a Decision Review Officer (DRO).  A transcript of this hearing was prepared and associated with the claims file.  His claims were again denied in a May 2006 supplemental statement of the case.

In September 2006, the Veteran testified at a Board hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

The Veteran's claims were denied by the Board in an August 2007 decision.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in November 2008, requesting that the Court vacate the Board's August 2007 decision and remand the claims.  In a November 2008 Order, the Court granted the joint motion, vacating the Board's August 2007 decision and remanding the claims to the Board for compliance with directives that were specified by the joint motion.

The November 2008 joint motion for remand noted that VA had breached its duty to assist the appellant in obtaining identified VA vocational rehabilitation records pursuant to 38 U.S.C.A. § 5103A(c)(2) and 38 C.F.R. § 3.159(c)(2), (3).  The joint motion further noted that the Veteran had notified VA of a fully favorable decision by the Social Security Administration (SSA), that there appeared to be pertinent SSA records that were not present in the VA claims file, and that the August 2007 Board decision did not account for the absence of these records.  The Board was directed, on remand, to address whether or not there remained any outstanding SSA records. 

In September 2009, the Board remanded this case for additional development in compliance with the joint motion.  The Board finds that the directed development was accomplished on remand, as the record now contains the Veteran's VA vocational rehabilitation records and his complete SSA file.

A March 2011 rating decision increased the Veteran's service-connected cephalgia rating from 10 percent to 30 percent effective from March 14, 2005, the date on which VA received the Veteran's increased rating claim.  

Because the Veteran has not been awarded the maximum available rating for his cephalgia, the grant of the 30 percent disability rating was considered to be a partial grant of the benefit sought.  Thus, this issue remains on appeal and was addressed in the March 2011 supplemental statement of the case.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Veteran was notified in a May 2011 letter that the Veterans Law Judge who presided over his September 2006 hearing is no longer with the Board, and he was given an opportunity to testify at another hearing.  He declined this offer through his representative by letter in June 2011.

The Board thus concludes that all necessary notifications and development have been accomplished, and the case is ready for appellate review.

The issues of entitlement to an increased rating for cephalgia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's chronic cervical muscle strain is manifested by functional limitation of flexion of the cervical spine to no less than 30 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a chronic cervical muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes April 2005 and September 2009 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A March 2006 letter and the September 2009 letter advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the March 2006 and September 2009 letters were not issued prior to the initial adjudication of the Veteran's claim in April 2005.  His claim, however, was readjudicated following the issuance of the March 2006 letter in a supplemental statement of the case dated in May 2006 and following the issuance of the September 2009 letter in a March 2011 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, his VA vocational rehabilitation records, his identified private medical records, and his Social Security Administration (SSA) records.  The Board has thoroughly reviewed these records, paying particular attention to the vocational rehabilitation and SSA records that have been added to the record pursuant to the November 2008 joint motion for remand.

The RO arranged for the Veteran to undergo VA examinations in April 2005 and November 2009.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examination reports are thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the April 2005 and November 2009 examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

As noted in the Board's August 2007 decision, the Veteran sustained a cervical muscle strain as a result of an in-service motor vehicle accident in October 1988.  Service treatment records reflect that he began experiencing persistent pain shortly after the accident.  He was involved in another motor vehicle accident in September 2003, several years following his separation from service.  Private hospital records indicate he sustained a fracture of the left clavicle, a herniated disc at the L4-5 level, and a mild concussion with residual headaches and cognitive difficulties.

Subsequent medical records contain some suggestions that any recent additional cervical spine symptomatology may be a result of the post-service, rather than in-service, accident.  The Board notes, however, that such evidence does not take into account the extent, if any, to which the Veteran's pre-existing service-connected cervical spine disability may have left him vulnerable to more serious injury in the post-service accident.  The Board thus finds that it is not clear that all of the Veteran's recent symptoms can be solely attributed to his post-service automobile accident.  When it is not possible to separate the effects of a service- connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the case at hand, the Board will attribute all current manifestations of a chronic cervical muscle strain to the Veteran's service-connected disability.  

The Veteran has claimed entitlement to an increased rating for a chronic cervical muscle strain.  He is currently in receipt of a 20 percent rating for moderate limitation of motion of the cervical spine under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 26, 2003), a diagnostic code that is no longer in effect.  

Under 38 C.F.R. § 3.951(a), a readjustment to the Rating Schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated had actually improved.  Therefore, while the Board cannot consider whether to assign an increased rating under the old Diagnostic Code 5290, it cannot reduce the Veteran's current 20 percent rating if it finds that the Veteran does not satisfy the criteria for a 20 percent rating under the new Rating Schedule.

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.

In the case at hand, Diagnostic Code 5237, which evaluates lumbosacral or cervical strain, is the most appropriate code to apply.  

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted, in relevant part, where there is forward flexion of the cervical spine greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010); see also Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The April 2005 VA examination report reflects the Veteran reported having had increased problems with limitation of motion of his neck since the September 2003 accident.  He reported that rest and 200 mg Celebrex a day and 75 mg Elavil at bedtime are the best treatments to help with his neck pain.  He described pain radiating from his left shoulder to his neck.  He described his daily neck pain as being a 4 or 5 out of 10 that worsens to 6 or 8 out of 10 when he is driving his car.  He reported that he tries to avoid doing activities at home and that he no longer bowls because of his neck problem.  

Range of motion testing revealed active flexion to 40 degrees with passive flexion to 45 degrees.  Extension was to 45 degrees both actively and passively.  Right lateral flexion was to 25 degrees actively and 35 degrees passive.  Left lateral flexion was to 32 degrees actively and 40 degrees passively.  Right rotation was to 50 degrees actively and 65 degrees passively.  Left rotation was to 40 degrees actively and 50 degrees passively.  

The Veteran complained of tenderness at the superior/posterior neck area on palpation, but there was no swelling or discoloration of the posterior or anterior neck on examination.  Repetitive motion of five flexions and extensions did not produce further pain, fatigue, weakness, incoordination, or loss of range of motion.  The Veteran did guard his neck through all ranges of motion, but this remained constant even on repetitive motion.  The guarding was evidenced by a slowing down of motion with some decreased range of motion.

On neurologic examination, the Veteran was without any loss of sensation in his hands on soft touch testing.  Deep tendon reflexes showed 2+ biceps and 2+ triceps.  Strength testing showed symmetrically strong biceps, triceps, wrists strengths, and grip strength.  No atrophy of the muscles of the arms was noted.  

The examiner diagnosed chronic cervical muscle strain.  He noted that this disability was aggravated by the nonservice-connected motor vehicle accident in September 2003 with neck strain and fractured left clavicle with resultant loss of 10 degrees of left active and passive rotation as compared to the results of an April 2003 VA examination.  The examiner opined that the only aggravation of the neck problems was from the September 2003 accident, making the further loss in range of motion more likely related to the September 2003 accident and less than likely related to the in-service injury.  

The November 2009 VA examination report reflects that the Veteran reported decreased motion in his neck.  He was not sure of weakness, but he did report stiffness that made it hard for him to turn his head when driving.  He reported increased pain with the stiffness and estimated he has pain and stiffness about half of the time.  The pain was on either side of the cervical spine in the paraspinous muscle area.  He did not have any radiating arm pain or arm weakness or numbness.  He rated his average neck pain as 4 out of 10.  Flare-ups increased the pain up to 8 and occurred twice per month and lasted for 5 or 6 days.  Flare-ups occurred with lifting and other activities.  The Veteran reported resting and taking it easy during flare-ups, but he had not been incapacitated or required bed rest.  The examiner found it would be speculation to estimate loss of motion during flare-ups.  The Veteran reported that the neck disability seemed to be about the same as it was the year before.  

There was no alteration of gait or stance, but the Veteran seemed to hold his head forward when sitting.  The cervical spine was not tender.  The examiner did not elicit any tenderness of the cervical paraspinous muscles on palpation.  There was no change in symptoms with cervical compression or distraction.  No weakness in the neck was noted.  On active range of motion, the Veteran winced and performed the maneuvers slowly.  There was no evidence of additional pain, weakness, incoordination, or fatigability with repeated use.

Active range of motion testing resulted in flexion to 40 degrees, extension to 26 degrees, right lateral flexion to 26 degrees, left lateral flexion to 30 degrees, right rotation to 44 degrees, and left rotation to 24 degrees.  Active range of motion following three repetitions was flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 28 degrees, left lateral flexion to 32 degrees, right rotation to 46 degrees, and left rotation to 30 degrees. 

The examiner diagnosed chronic cervical strain with stiffness that predated the September 2003 accident and no radiculopathy.  

In addition to the VA examination reports, the record also contains private chiropractic and physical therapy records reflecting that the Veteran sought treatment approximately once or twice per week from 2003 through September 2006.  These records contain mostly unfamiliar range of motion measurements (such as cervical flexion to 126 degrees), but a December 2004 record does note cervical flexion to 30 degrees with pain in the upper dorsal region.  These records also generally reflect pain, tenderness, and decreased strength.

A March 2005 SSA Individual Functional Capacity Assessment notes good range of motion of the cervical spine.

An April 2005 consultation with a neurosurgical and spinal surgery office notes that the Veteran had limited range of motion in all parameters of the cervical spine.  Palpation of the cervical spine revealed no tenderness or obvious deformity.  The Veteran's cervical spine segments were normal to light touch sensation.

The Veteran's VA vocational rehabilitation folder contains a January 2008 Physical Capacity Evaluation noting range of motion findings from an inclinometry test.  This test noted total cervical and thoracic ranges of motion to produce a total range of motion and also subtracted T1 range of motion measurements to arrive at a separate "true cervical motion."  The Veteran's total flexion was to 42 degrees with a true cervical flexion to 35 degrees.  Total extension was to 28 degrees, and true cervical extension was to 26 degrees.  Total sidebend right was to 25 degrees, and true cervical sidebend right was to 23 degrees.  Total sidebend left was to 23 degrees, and true cervical sidebend left was to 21 degrees.  Both total rotation right and true cervical rotation right were to 26 degrees, while both total rotation left and true cervical rotation left were to 14 degrees.  

Based on the above evidence, the Board finds that the criteria for a disability rating in excess of 20 percent for chronic cervical muscle strain are not met.  As noted above, a 30 percent rating requires limitation of forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine, while a 40 percent rating requires unfavorable ankylosis of the entire cervical spine.  

At no time does the above evidence, or any other evidence of record, note either favorable or unfavorable ankylosis, and the Veteran has not alleged ankylosis.  

Furthermore, none of the evidence of record for the period contemplated by this appeal notes limitation of flexion of the cervical to 15 degrees or less.  The most severe limitation of flexion of record for this period is the December 2004 private chiropractor's record noting cervical flexion to 30 degrees.  This record notes pain in the upper dorsal region, but it does not indicate that the Veteran's cervical spine motion is further functionally limited by such pain.  The other evidence of record includes lesser limitations of flexion that also contemplate functional impairment caused by factors such as pain, weakness, weakened movement, excess fatigability, and incoordination.  In addition, the guarding throughout range of motion that was noted in the April 2005 examination report is already compensated by the 20 percent rating, which contemplates muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board has also considered whether separate ratings are warranted for any neurologic manifestations of the Veteran's cervical spine disability pursuant to Note (1) of the General Rating Formula.  Because, however, no neurologic abnormalities were found on testing throughout the period of this appeal, the Board finds a separate rating is not warranted.  

In short, the Board finds that a rating in excess of 20 percent for the Veteran's chronic cervical spine strain is not warranted at any time during this appeal.  Nor is a separate rating for neurologic manifestations warranted.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected chronic cervical muscle strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for a chronic cervical muscle strain, currently evaluated as 20 percent disabling, is denied.  


REMAND

The Veteran has also claimed entitlement to an increased rating for cephalgia.  The Veteran's original 10 percent disability rating was increased to 30 percent during the course of this appeal effective from the March 14, 2005, date on which his claim was received by VA.  

The Veteran's cephalgia has been rated as analogous to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  Under this code, a 10 percent evaluation is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  This is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100.

The Board notes that the rating criteria do not define the term "prostrating," and neither has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  According to Stedman's Medical Dictionary 1461, 27th Edition (2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."  Similarly, Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), defines the term "prostration" as "extreme exhaustion or powerlessness." 

As noted above, the claims file contains private chiropractic and physical therapy records reflecting that the Veteran sought chiropractic treatment once or twice per week through September 2006.  Most of these records note complaints of headaches, some of which are described as severe.  The chiropractic adjustments are noted to temporarily produce varying degrees of relief of the Veteran's headaches.   A March 2005 record describes the Veteran as having "a nauseating headache," while a June 2005 record notes that the Veteran "returns with headache today.  He is light sensitive."  

The April 2005 VA examination report notes that the Veteran's headaches are felt in the back of his head at an intensity that begins at 2 to 3 out of 10 and increases to 6 to 8 out of 10.  He reported that the lesser headaches were present daily and that he had experienced the more intense headaches about three times in the past six months.  These intense headaches were noted to last about two days.  The Veteran reported taking Celebrex 200 mg per day and Elavil 75 mg at bedtime for his headaches.  The Veteran reported that he had not lost any days of work or school in the past year due to headaches.  

On neurologic examination, the Veteran was normocephalic.  Pupils were equally round and reactive to light.  Extraocular motor showed all three motors bilaterally intact.  The Veteran was able to read fine print at 18 inches on gross visual testing.  Cranial nerves II-XII were grossly intact.  Funduscopic examination was without papilledema or other abnormality noted.  

The examiner diagnosed cephalgia that was aggravated by brain concussion with residual cognitive problems sustained in nonservice-connected motor vehicle accident.  

The Veteran testified at an August 2005 SSA hearing that his headaches moves around in his head.  He reported that he had a recent headache that felt like sharp needles through his eyes.  He reported that his neck gets stiff and he sits or lies down at home and watches television.  He reported that these headaches vary between two months or two within one week.

He testified at his September 2006 Board hearing that he has to lie down and rest for severe headaches around three or four times per week.  

A July 2008 VA medical record assesses the Veteran as having "Constant Headaches with Extreme Photophobia [Bilaterally]."  These headaches were noted to have intensities from 3 to 5 out of 10.  

The November 2009 VA examination report notes that the Veteran reported having a constant generalized headache that involves his whole head.  He reported that he has trouble concentrating and thinking.  He reported that the headache sometimes reaches a severity of 7 or 8.  He described the headaches as steady but noted that they can pound.  He reported that he can get nauseated with the headaches about once a month.  He does not vomit, but he does have to lie down for two to three hours when he gets nauseated.  Otherwise, he puts up with the headaches and they do not cause him to alter his activities.  He reported that the headaches get worse when he has to concentrate on something.  The Veteran did not describe a history of any visual auras with the headaches.  The Veteran had recently started taking 300 mg Gabapentin three times per day, which he did not think had helped his headaches.  Neurologic examination showed no facial weakness or numbness, and cranial nerves were intact.  The examiner diagnosed chronic daily headaches which the Veteran reported had become more problematic since his September 2003 automobile accident.  

The Veteran submitted a written statement in July 2011 in which he describes his headaches.  He reported that his headaches start with a pain level of 3 or 4 and increase to a 9 or 10 when he becomes involved in activities, especially those requiring intense focus or concentration.  He then has to stop his activities for 10 to 15 minutes and, if his headache does not subside, he has to lie down in a dark room and sleep for a few hours.  The Veteran reported that the doctor who prescribes his headache medications (which he states do not provide relief) has recommended that he take a one to two hour nap in order to alleviate or reduce the severity of his headaches.  He reported that he usually has to lie down and take a nap approximately two times per week.  

The Board notes that the Veteran's July 2011 statement appears to suggest that his most severe headaches have increased in frequency since his November 2009 VA examination, as he wrote that his doctor has recommended he lie down in a dark room when experiencing headaches and that he has to do so multiple times per week.  The most recent VA medical records on file are from September 2009.  Given the Veteran's July 2011 statements, the Board considers it likely that the Veteran has sought medical treatment for his cephalgia during the past two years.  Because such evidence may corroborate the Veteran's reports of increasing prostrating headache frequency, the Board finds it necessary to remand the Veteran's claim to obtain these records.   

On remand, the Veteran should be encouraged to obtain a supporting statement from his treating physician that describes the frequency of the Veteran's headaches and the instruction that he lie down when these headaches occur.

Finally, the Board notes that a May 2008 letter from the Veteran's Congresswoman states that, "Since [the Veteran's] disabilities have rendered him unable to secure steady employment, he is seeking increased compensation based on unemployability."  The Veteran himself reported in a July 2011 written statement in support of his claim that "I am not able to do any work or exercise because any hard concentration or physical activity increases the intensity of my headaches....  Although I have learned various controls which will decrease the intensity of my headaches, those involve stopping the physical activity or decreasing any level of concentration which thus makes it difficult to engage in any work activity."  

The Veteran has therefore raised the issue of a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the Veteran has raised a claim for TDIU. Furthermore, pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for TDIU.

This letter should additionally request that the Veteran submit a supporting letter from his VA physician documenting the frequency of the Veteran's prostrating headaches and any instruction the physician may have given the Veteran concerning lying down in a dark room when he has a severe headache.

2.  Obtain copies of all of the Veteran's outstanding VA medical records from September 2009 to the present, including any records showing treatment for headaches.  Ensure that those copies are associated with the claims file.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


